Exhibit 10.2
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”) made as of this ___, 2008 by and
between Centennial Communications Corp., a corporation organized and subsisting
under the laws of Delaware and whose address for the purposes of this Agreement
is 3349 Route 138, Wall, New Jersey 07719 (together with its Subsidiaries, the
“Company”) and [                    ], an individual residing at the address set
forth on the signature page hereto (“Employee”).
RECITALS

1.   [The Company and Employee are parties to an Employment Agreement, dated as
of [                    ], (the “Original Employment Agreement”). The Company
and Employee desire to terminate the Original Employment Agreement and the
Company and Employee desire to enter into a new Employment Agreement as provided
herein. Accordingly, on the date hereof, the Original Employment Agreement shall
automatically terminate.]

2.   The Company desires to employ Employee as its [                    ] and in
such other capacities as may be permitted by this Agreement, and under all of
the terms, provisions and conditions set forth herein.

3.   Employee is willing to accept such employment, and such other employment as
may be provided for herein, all under the terms, provisions and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and other good and valuable consideration, the receipt and adequacy of
which is mutually acknowledged, it is agreed by and between the parties as
follows:
Article I. Representations and Warranties
     Employee represents and warrants that (i) the information (written and
oral) provided by Employee to the Company in connection with obtaining
employment with the Company or in connection with Employee’s former employments,
work history, circumstances of leaving former employments, and educational
background, is true and complete, (ii) Employee’s performance of this Agreement
will not conflict with or result in a breach of any agreement, understanding, or
other obligation, written or oral, to which Employee is a party or by which he
or she may be bound and (iii) Employee is not subject to or bound by any
covenant against competition, solicitation, non-disclosure or confidentiality,
written or oral, which would conflict with, restrict or limit the performance of
the services to be provided by Employee hereunder. Employee has provided to the
Company a true copy of any non-competition and/or non-solicitation obligation or
agreement to which he or she may be subject.
Article II. Employment
     The Company hereby employs Employee and Employee accepts such employment as
[                    ]. In such capacity, Employee shall be responsible for
[                    ], subject to the direction and control of the Chief
Executive Officer of the Company and the Board of Directors of the Company. In
addition, Employee shall perform such duties and functions as are consistent
with Employee’s status as a senior executive officer of the Company. Subject to

 



--------------------------------------------------------------------------------



 



the preceding sentence, the Company, in its sole discretion, may change
Employee’s duties from time to time upon notice to Employee. At the direction of
the Chief Executive Officer or the Board of Directors of the Company, Employee
shall also serve in such other senior executive and/or other administrative
capacities with the Company and any subsidiaries of the Company (“Subsidiaries”
or individually a “Subsidiary,” as hereafter defined), as they may determine.
Article III. Place of Employment
     Employee shall render Employee’s services where and as required by the
Company, it being understood and agreed, however, that Employee’s base of
operations shall be the office of the Company in [                    ], and
that Employee shall not be required to render services on a permanent basis
outside of said region unless Employee otherwise agrees.
Article IV. Term
     4.1. Unless earlier terminated as provided in this Agreement, the term of
Employee’s employment under this Agreement shall be for a period beginning on
the date hereof and ending on the one-year anniversary of the date hereof (the
“Initial Term”).
     4.2. The term of Employee’s employment under this Agreement shall be
automatically renewed for additional one-year terms (each a “Renewal Term”) upon
the expiration of the Initial Term or any Renewal Term unless the Company or
Employee delivers to the other, at least ninety (90) days prior to the
expiration of the Initial Term or the then current Renewal Term, as the case may
be, a written notice (a “Notice of Non-Renewal”) specifying that the Term of
Employee’s employment will not be renewed at the end of the Initial Term or such
Renewal Term, as the case may be. The Initial Term or, in the event that
Employee’s employment hereunder is earlier terminated as provided herein or
renewed as provided in this Section 4.2, such shorter or longer period, as the
case may be, is hereinafter called the “Term.”
     4.3. In the event of a Change in Control, as defined in Employee’s Change
in Control Agreement by and between the Company and Employee, dated _____, 2008
(the “Change in Control Severance Agreement”) occurring during the term of the
Change in Control Agreement, this Agreement will be of no further force and
effect during the two-year period following such Change in Control.
Article V. Compensation
     5.1. Subject to prior termination, as compensation for all services
rendered and to be rendered by Employee hereunder and the fulfillment by
Employee of all of Employee’s obligations herein, the Company shall pay Employee
a base salary at the rate equal to U.S. [$___] per year for each year of the
Term on such days as the Company normally pays its employees and subject to such
withholdings as may be required by law (said amount, together with any changes
thereto as may be determined from time to time by the Board of Directors of the
Company in its sole discretion, being hereinafter referred to as “Base Salary”).
     5.2. During the Term, Employee shall be eligible to receive an annual
discretionary incentive bonus payment under the Company’s annual bonus program
as in effect from time to time, upon the attainment of one or more
pre-established performance goals established by the

2



--------------------------------------------------------------------------------



 



Board of Directors (or a committee thereof). The current target bonus for
Employee is [$                    ] (the “Target Bonus”).
     5.3. Nothing herein shall prevent or preclude the Board of Directors of the
Company or the applicable committee of the Board of Directors, in its sole
discretion, and from time to time, from awarding or granting Employee
(i) options to acquire shares of stock in the Company, (ii) shares of stock in
the Company or (iii) any other incentive or stock related awards in addition to
Base Salary or Target Bonus. In exercising its discretion with respect to
whether a bonus should be awarded and the amount thereof, the Board or the
applicable Committee may consider, among other factors, the contribution of
Employee (x) to the growth in revenues, cash flow and subscribers of the Company
and those Subsidiaries to or for which Employee renders service, (y) in
connection with acquisitions and financings, and (z) to the operations of the
Company and its various Subsidiaries as an entity.
     5.4. During the Term, Employee will be eligible to participate, subject to
the eligibility requirements and other terms and conditions of the applicable
Company plans as in effect from time to time, in the Company’s health,
disability and other benefit plans generally available to the Company’s senior
officers from time to time and as then in effect.
Article VI. Reimbursement for Business Expenses; Fringe Benefits
     6.1. The Company agrees that all reasonable expenses actually incurred by
Employee in accordance with Company policy in the discharge and fulfillment of
Employee’s duties for the Company, as set forth in Article II, will be
reimbursed or paid by the Company upon written substantiation therefor signed by
Employee, itemizing said expenses and containing all applicable vouchers or
other substantiation consistent with Company policy in effect from time to time.
     6.2. The Company agrees that it will cause Employee to be insured under
such group life, medical, disability and insurance that the Company may maintain
and keep in force from time to time during the Term for the benefit of all the
Company’s employees, subject to the terms, provisions and conditions of such
insurance and the agreements with underwriters relating to same. It is
understood and agreed that in its discretion the Company from time to time may
terminate or modify any or all of such benefits without obligation or liability
to Employee.
Article VII. Exclusivity; Non Solicitation; Non Competition; Disparaging
Remarks. In exchange for the consideration to be received by Employee hereunder
and in light of the high-level position that Employee will occupy within the
Company, Employee agrees as follows:
     7.1. During the Term, Employee agrees to devote his full business time and
attention and his best energies and abilities to the business and activities of
the Company, including any Subsidiaries. During the Term, Employee shall not
have an interest in, or perform services for, any other business or entity of
any kind or nature, other than services of a nominal nature that do not
interfere with Employee’s responsibilities to the Company; provided, however,
that nothing herein shall prevent Employee from (i) investing in other
businesses which are not competitive in any manner with the business then being
conducted by the Company or any of its Subsidiaries, or (ii) investing in (but
not rendering services to) other businesses which are competitive in any

3



--------------------------------------------------------------------------------



 



manner with the business then being conducted by the Company or any of its
Subsidiaries, provided in the latter instance, that (x) the shares of such
business are listed and traded over either a national securities exchange or in
the over-the-counter market, and (y) the stock interest or potential stock
interest (based on grants, options, warrants or other arrangements or agreements
then in existence) in any such business which is so traded (together with any
and all interest, actual and potential, of all members of Employee’s immediate
family) is not a controlling or substantial interest and specifically does not
exceed one percent of the issued and outstanding shares or a one percentage
interest of or in such business. Employee may serve as a trustee, director,
officer or other involvement of a non-profit or similar organization so long as
it does not interfere with his or her responsibilities to the Company.
     7.2. During the Term, and the one year period following the end of the Term
for any reason whatsoever (the “Restricted Period”), Employee will not directly
or indirectly, and will not assist directly or indirectly any other person to
(A) hire or engage in any capacity any employee of the Company or any of its
Subsidiaries (or any person who was an employee of the Company or any of its
affiliates within twelve (12) months of the date such hiring or engagement
occurs) or solicit or seek to persuade any employee of the Company or any of its
Subsidiaries to discontinue such employment, or (B) solicit or encourage any
independent contractor providing services to the Company or any of its
Subsidiaries to terminate or diminish its relationship with them.
     7.3. During the Restricted Period, Employee agrees that Employee will not,
directly or indirectly (whether for compensation or without compensation), own,
manage, operate, control, participate in, consult with, render services for or
in any manner engage in any business in the Territory (as defined below) that is
engaged in any business then being conducted by the Company or any of its
Subsidiaries during the Term. For purposes of this covenant, the term
“Territory” means all geographic areas in which the Company or any of its
Subsidiaries have operated during the Term.
     7.4. Upon the receipt of reasonable notice from the Company (including
outside counsel), Employee agrees that while employed by the Company and
thereafter, Employee will respond and provide information with regard to matters
in which Employee has knowledge as a result of Employee’s employment with the
Company, and will provide reasonable assistance to the Company, its affiliates
and their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the period of
Employee’s employment with the Company. Employee agrees to promptly inform the
Company if Employee becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company or its affiliates. Employee also
agrees to promptly inform the Company (to the extent that Employee is legally
permitted to do so) if Employee is asked to assist in any investigation of the
Company or its affiliates (or their actions), regardless of whether a lawsuit or
other proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
Employee in accordance with the Company’s policy in effect from time to time for
all reasonable out-of-pocket travel, duplicating or telephonic expenses incurred
by Employee in complying with this Section 7.4.

4



--------------------------------------------------------------------------------



 



     7.5. During the Restricted Period, Employee will not directly or indirectly
induce or encourage any customer or Supplier to limit or reduce its business
with the Company or any of its Subsidiaries. For purposes of this Section 7.5,
the term “Supplier” means any person, including vendors and licensors, from
which the Company received any product for resale or distribution or any resale
or distribution service or, to Employee’s knowledge, contemplated receiving any
such product or service, during the twelve (12)-month period prior to the date
of Employee’s termination.
     7.6. During the Term and thereafter, Employee agrees not to make any public
statement that is intended to or could reasonably be expected to disparage the
Company or its affiliates or any of their products, services, shareholders,
directors, officers or employees.
Article VIII. Uniqueness
     8.1. In signing this Agreement, Employee gives the Company assurance that
Employee has carefully read and considered all the terms and conditions of
Article VII, Article IX, and/or Article X. Employee agrees that these restraints
are necessary for the reasonable and proper protection of the Company and its
affiliates and their trade secrets and Confidential Information and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent Employee from obtaining other suitable
employment during the period in which Employee is bound by the restraints.
Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates, that
Employee has sufficient assets and skills to provide a livelihood while such
covenants remain in force and that, as a result of the foregoing, in the event
that Employee breaches such covenants, monetary damages would be an insufficient
remedy for the Company and equitable enforcement of the covenant would be
proper. Employee therefore agrees that the Company, in addition to any other
remedies available to it, will be entitled to preliminary and permanent
injunctive relief against any breach by Employee of any of those covenants,
without the necessity of showing actual monetary damages or the posting of a
bond or other security. Employee and the Company further agree that, in the
event that any provision of Article VII, Article IX, and/or Article X is
determined by any court of competent jurisdiction to be unenforceable, that
provision will be deemed to be modified to permit its enforcement to the maximum
extent permitted by law. Employee further covenants that Employee will not
challenge the reasonableness or enforceability of any of the covenants set forth
in Article VII, Article IX, and/or Article X. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of Employee’s
obligations to that affiliate under this Article VII, Article IX, and/or
Article X. The provisions of Article VII, Article IX, and/or Article X shall
survive the termination, for any reason, of this Agreement or Employee’s
employment, unless the Change in Control Agreement governs as provided in
Section 4.3.
Article IX. Confidential Information; Return of Company Documents and Property
     9.1. Employee acknowledges that Employee’s employment hereunder will
necessarily involve Employee’s understanding of and access to certain trade
secrets and confidential information pertaining to the businesses and activities
of the Company and its Subsidiaries. Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or

5



--------------------------------------------------------------------------------



 



confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by Employee during Employee’s employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by Employee or representatives of Employee in violation of this
Agreement) (collectively “Confidential Information”). After termination of
Employee’s employment with the Company, Employee shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any Confidential Information to anyone other
than the Company and those designated by it. In the event that Employee is at
any time required to disclose any Confidential Information to comply with legal
process, Employee shall provide reasonable advance notice of such legal process
to the General Counsel of the Company prior to disclosure of any Confidential
Information and Employee agrees not to challenge the Company’s standing or
ability to seek an order of protection or otherwise seek to prevent or limit
disclosure pursuant to such legal process consistent with applicable law;
     9.2. Upon termination of Employee’s employment with the Company whether by
reason of the termination or expiration of this Agreement, Employee shall return
to the Company (i) all documents within Employee’s possession, custody, or
control relating to the business and affairs of the Company, or its products or
customers; and (ii) all other Company property within Employee’s possession,
custody, or control including, but not limited to, credit cards issued to
Employee by the Company, office keys or card keys, office passes or badges,
office equipment, supplies, facsimile machines, copiers, computers and
peripheral equipment, answering machines, or any other property or equipment
furnished to Employee or paid for by the Company. Employee hereby authorizes the
Company to withhold payment to the fullest extent permitted by law of any amount
payable by the Company to Employee unless Employee shall have returned all
documents and property in accordance with this Section within 45 days of
Employee’s termination of employment.
Article X. Trade Secrets and Intellectual Property
     10.1. Employee hereby agrees that all inventions (whether or not patentable
or reduced to practice), patents, innovations, improvements, developments, works
of authorship, copyrights, materials, documents and all other intellectual
property and work product (including, without limitation, software, code,
databases, systems, applications, methods, designs, analyses, drawings, reports,
presentations, research, textual works, content, artwork, graphics or
audiovisual materials) that relate to the Company or any of its Subsidiaries’
actual or anticipated business, research and development or existing or future
products or services and that are authored, conceived, invented, designed,
developed, made, or otherwise created, or contributed to, by Employee while
employed by the Company or its Subsidiary (as applicable) (whether before or
after the date hereof) (collectively, “Work Product”) belong to and are the
property of the Company and its Subsidiaries, and hereby irrevocably assigns,
transfers and conveys, to the extent permitted by applicable law, all right,
title and interest in and to all Work Product (including, without limitation,
all intellectual property rights therein and thereto on a worldwide basis)
(including, without limitation, rights under patent, copyright, trademark, trade
secret, unfair competition and related laws) to the Company (to the extent all
right, title and interest does not automatically under applicable law vest
originally in the Company or one of its Subsidiaries, as applicable), and waives
any moral rights therein to the fullest extent permitted

6



--------------------------------------------------------------------------------



 



under applicable law. Employee will promptly disclose such Work Product to the
Company and execute such documents and perform all other actions as may be
reasonably requested by the Company (whether during or after Employee’s
employment with the Company or its Subsidiary (as applicable)) to establish and
confirm the Company or its Subsidiary’s ownership of such Work Product
(including, without limitation, assignments, consents, powers of attorney and
other instruments) and to assist the Company and its Subsidiaries in validating,
effectuating, maintaining, protecting, enforcing, perfecting, recording,
patenting or registering any of its rights hereunder.
     10.2. If required by any applicable law in the United States, the
requirements set forth in Article 10.1 of this Agreement shall not apply to an
invention that Employee develops entirely on Executive’s own time without using
the Company’s equipment, supplies, facilities, or trade secret information
except for those inventions that either: (i) relate at the time of conception or
reduction to practice of the invention to the Company’s or any of its
Subsidiaries’ business, or actual or demonstrably anticipated research or
development of the Company or any of its Subsidiaries; or (ii) result from any
work performed by Employee for the Company or any of its Subsidiaries.
Article XI. Death; Permanent Incapacity
     11.1. The death of Employee shall result in the immediate termination of
this Agreement.
     11.2. In the event Employee suffers a physical or mental illness or
disability which prevents Employee from performing Employee’s services
hereunder, and in the event such illness or disability continues for longer than
90 consecutive days or 120 days in any 12-month period, Employee shall be deemed
to have suffered a “Disability”, in which event the Company shall have the right
to terminate this Agreement upon not less than fifteen (15) days’ notice to
Employee, and this Agreement shall terminate on the date set forth therefor in
said notice. Any dispute as to Employee’s Disability shall be resolved by an
independent physician selected by the Company and reasonably acceptable to
Employee, whose determination shall be final and binding upon both Employee and
the Company.
     11.3. Notwithstanding anything to the contrary expressed or implied in this
Agreement, except as required by applicable law, the Company (and its affiliates
and Subsidiaries) shall not be obligated to make any payments to Employee or on
Employee’s behalf of whatever kind or nature by reason of Employee’s cessation
of employment as described in Sections 11.1 and 11.2 above other than (i) such
amounts, if any, of Employee’s Base Salary as shall have accrued and remained
unpaid as of the date of said cessation and (ii) a pro rata portion of any
incentive target bonus payable with respect to the fiscal year during which such
cessation of employment occurred if Employee’s relevant performance targets for
such fiscal year are achieved (such pro rata bonus to be payable within sixty
(60) days after the end of such fiscal year) and (iii) such other amounts, if
any, which may be then otherwise payable to Employee pursuant to the terms of
the Company’s benefits plans or pursuant to Section 6.1 above.

7



--------------------------------------------------------------------------------



 



Article XII. Termination
     12.1. Termination for Cause. In addition to termination pursuant to
Article XI, Employee’s employment hereunder may be terminated by the Company
with or without “Cause.” “Cause” for purposes of this Agreement shall mean the
following:
          (a) The repeated or illegal use of alcohol or drugs materially
affecting Employee’s performance,
          (b) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude,
          (c) failure to comply within a period of ten (10) business days with a
reasonable directive of the Employee’s direct supervisor and/or the Chief
Executive Officer [Board of Directors] of the Company, relating to Employee’s
duties or Employee’s performance and consistent with Employee’s position, after
written notice that such failure will be deemed to be “cause,” to the extent
such failure can be cured within ten (10) business days and if not so curable,
fails to commence curing during said ten-day period and diligently pursue the
curing of same until cured,
          (d) gross neglect or gross misconduct of Employee in carrying out
Employee’s duties under this Agreement, resulting, in either case, in material
economic harm to the Company, unless Employee believed in good faith that such
act or non-act was in the best interests of the Company,
          (e) theft, embezzlement, fraudulent conduct or misappropriation of
corporate assets or corporate opportunity,
          (f) acts of dishonesty or breach of fiduciary obligation to the
Company or material violation of any Company rule, regulation, procedure or
policy
          (g) a failure by Employee to cooperate in any investigation or audit
regarding the accounting practices, financial statements, or business practices
of the Company or any of its affiliates, and
          (h) a material breach of any of the restrictive covenants provided in
Article VII, Article IX, and/or Article X.
     12.2. Termination for Good Reason. Employee may terminate Employee’s
employment for “Good Reason.” “Good Reason” for termination by Employee of
Employee’s employment shall mean the occurrence (without Employee’s express
written consent which specifically references this Agreement), of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraph (a) or (d) below, such
act or failure to act is corrected within the 20-day cure period referred to
below:

8



--------------------------------------------------------------------------------



 



          (a) the assignment to Employee of any duties significantly
inconsistent with Employee’s status as a senior officer of the Company;
          (b) a reduction by the Company in Employee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time; [or
(a) the Company shall have materially diminished the Employee’s duties,
responsibility or authority without his consent; (b) the Employee’s title shall
have been changed without his consent;]
          (c) the relocation of Employee’s principal place of employment to a
location more than 25 miles from Employee’s principal place of employment as of
the date hereof or the Company’s requiring Employee to be based anywhere other
than such principal place of employment (or permitted relocation thereof);
          (d) the failure by the Company to pay to Employee any portion of
Employee’s current compensation within seven (7) days of the date such
compensation is due;
To terminate for Good Reason, Employee must give written notice within 60 days
of the occurrence of the event purportedly constituting Good Reason and, to the
extent applicable, the Company shall have 20 days to cure such event. In any
event, Employee must terminate employment within the later of 90 days of the
occurrence of the event constituting Good Reason or 30 days after the expiration
of any applicable cure period.
     12.3. In the event that (i) the Company provides a Notice of Non-Renewal;
(ii) the Company terminates Employee’s employment other than for (A) “Cause,”
(B) Employee’s death; or (C) Employee’s Disability, or (iii) Employee terminates
Employee’s employment for “Good Reason,” the Company shall pay or provide
Employee the following benefits, provided that, within 60 days of Employee’s
termination, Employee executes and delivers, and any applicable revocation
period expires with respect to, a general release of claims in favor of the
Company and its employees and affiliates, in the form attached hereto as Annex
A:
          (a) continue to pay Employee’s annual Base Salary for twelve months;
provided that the first payment shall be made during the 60 day period following
Employee’s termination and shall include payment of any amounts that would
otherwise be due prior thereto; provided further that if a new calendar
commences during this period, the first payment shall be made no earlier than
January 2 of such new calendar year;
          (b) pay to Employee an amount equal to the product of (1) Employee’s
bonus that would have been earned for the current bonus period that includes
Employee’s termination if Employee had not terminated employment, based on the
degree to which any applicable performance targets are achieved, and (2) a
fraction, the numerator of which is the number of days in the current bonus
period during which Employee was employed by the Company and the denominator of
which is the total number of days in such current bonus period, such pro rata
bonus to be paid at the time bonuses are paid to employees of the Company
generally, but in any event within sixty (60) days after the end of the
applicable fiscal year;
          (c) continue to provide Employee with medical and health insurance
coverage at levels and costs comparable to those in effect prior to such
termination for a period from the date of such termination to the earlier to
occur of (x) the date which is twelve months after such

9



--------------------------------------------------------------------------------



 



termination and (y) the date upon which Employee is actually receiving similar
benefits through Employee’s employment with another employer.
     12.4. Section 409A. Notwithstanding the timing of the payments pursuant to
this Article XII, to the extent required to avoid application of any penalty tax
imposed under Section 409A of the Code with respect to any payment required to
be made hereunder during the six months period following Employee’s “separation
of service,” as such term is defined for purposes of Code Section 409A, (i) the
payment will not be made to Employee and (ii) the payment will be paid to
Employee on the earlier of the six-month anniversary of Date of Termination or
Employee’s death or disability (within the meaning of Section 409A of the Code).
Similarly, to the extent Employee would otherwise be entitled to any benefit
(other than a cash payment) during the six months beginning on the Date of
Termination that would be subject to the additional tax under Section 409A of
the Code, the benefit will be delayed and will begin being provided on the
earlier of the six-month anniversary of the Date of Termination or Employee’s
death or disability (within the meaning of Section 409A of the Code).
Article XIII. Vacation
     13.1. Employee shall be entitled to a vacation of 4 weeks duration in the
aggregate during each year of the Term at times reasonably agreeable to both
Employee and the Company, it being understood that any portion of such vacation
not taken in such year shall not be available to be taken during any other year.
Article XIV. Insurance
     14.1. In addition to insurance referenced in Section 6.2, Employee agrees
that the Company or any Subsidiary may apply for and secure and/or own and/or be
the beneficiary of insurance on Employee’s life or disability insurance (in each
instance in amounts determined by the Company), and Employee agrees to cooperate
fully in the applying and securing of same, including the submission to various
physical and other examinations and the answering of questions and furnishing of
information as may be required by various insurance carriers. However, nothing
contained herein shall require the Company to obtain any such life or disability
insurance.
Article XV. Miscellaneous
     15.1. The Company shall have the right to assign this Agreement and to
delegate all duties and obligations hereunder to any successor, affiliated or
parent company or to any person, firm or corporation which acquires the Company
or substantially all of its assets, or with or into which the Company may
consolidate or merge. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of the Company. Employee agrees
that this Agreement is personal to Employee and may not be assigned by Employee.
Upon any termination or cessation of Employee’s employment with the Company, for
any reason, Employee agrees immediately to resign, and any notice of termination
or actual termination or cessation of employment shall act automatically to
effect such resignation, from any position on the Board of Directors of the
Company and on any board of directors or plan or administrative committee of the
Company or any subsidiary or affiliate of the Company. All payments to be

10



--------------------------------------------------------------------------------



 



made to and on behalf of Employee under this Agreement will be subject to
required withholding of federal, state and local income, employment and excise
taxes, and to related reporting requirements.
     15.2. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
     15.3. Except as may herein otherwise be provided, all notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or if mailed, first class
postage prepaid, registered or certified mail, return receipt requested, of if
sent by telecopier or overnight express delivery service, (a) to Employee at
Employee’s address set forth on the facing page hereof or at such other address
as Employee may have notified the Company sent by registered or certified mail,
return receipt requested, or by telecopier or overnight express delivery
service, or (b) if to the Company, at its address set forth on the facing page
hereof, Attention: Chief Executive Officer, or at such other address as the
Company may have notified Employee in writing sent by registered or certified
mail, return receipt requested, or by telecopier or overnight express delivery
service. Notice shall be deemed given (i) upon personal delivery, or (ii) on the
second business day immediately succeeding the posting of same, prepaid, in the
U.S. mail, (iii) on the date sent by telecopy if the addressee has compatible
receiving equipment and provided the transmittal is made on a business day
during the hours of 9:00 A.M. to 6:00 P.M. of the receiving party and if sent on
other times, on the immediately succeeding business day, or (iv) on the first
business day immediately succeeding delivery to the express overnight carrier
for the next business day delivery.
     15.4. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each party shall deliver
such further instruments and take such further action as may be reasonably
requested by the other in order to carry out the provisions and purposes of this
Agreement. This Agreement together with the Change in Control Agreement
represents the entire understanding of the parties with reference to the
transaction set forth herein, supercedes any prior agreement or understanding
between the parties with respect to the employment of Employee by the Company
and the rights and obligations of Employee and the Company relating thereto, and
neither this Agreement nor any provision thereof may be modified, discharged or
terminated except by an agreement in writing signed by the party against whom
the enforcement of any waiver, change, discharge or termination is sought. Any
waiver by either party of a breach of any provision of this Agreement must be in
writing and no waiver of a particular breach shall operate as or be construed as
a waiver of any subsequent breach thereof. If any covenant in this Agreement
should be deemed to be invalid, illegal or unenforceable because its scope is
considered excessive or for any similar reason, such covenant shall be modified
so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal or enforceable.
     15.5. “Subsidiaries” or “Subsidiary” shall include and mean any
corporation, partnership or other entity 50% or more of the then issued and
outstanding voting stock is owned

11



--------------------------------------------------------------------------------



 



directly or indirectly by the Company in the instance of a corporation, and 50%
or more of the interest in capital or in profits is owned directly or indirectly
by the Company in the instance of a partnership and/or other entity, or any
corporation, partnership, venture or other entity, the business of which is
managed by the Company or any of its Subsidiaries.
     15.6. Subject to Section 8.1, Employee and the Company agree that any claim
or dispute that may arise between them relating to this Agreement or the
termination of Employee’s employment with the Company (including any claim of
constructive termination) shall be determined exclusively by final and binding
arbitration. The arbitration proceeding will be conducted at a place selected by
the Company and before a single arbitrator under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
demand for arbitration must be submitted within one year of the date that
Employee is advised of Employee’s termination or the date that Employee advises
Company of Employee’s decision to resign from employment; provided, however,
that no demand for arbitration may be made until thirty (30) days after a
written notice, stating with particularity the nature of the claim or dispute,
has first been forwarded by certified mail to the opposing party. The
arbitration proceeding shall be private and all information disclosed in the
course of the arbitration, as well as the arbitration award, shall be treated as
confidential by the parties. The award of the arbitrator shall be final and
binding upon Employee and the Company and judgment upon the award rendered may
be entered in any court having jurisdiction. Each of the parties hereto
expressly waives any right to trial by jury. The costs of the arbitrator will be
borne equally by the parties, except that each party will pay its own attorney’s
fees and costs.
     The claims or disputes that are subject to this arbitration provision
include, but are not limited to, any claim of discriminatory discharge,
retaliatory discharge or wrongful discharge under any state, federal or foreign
statute, breach of contract, lost wages, emotional distress, claims under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, the Employee Retirement Income Security of 1974, as amended, the Family and
Medical Leave Act, the Equal Pay Act of 1963, claims of unjustified dismissal
(Law 80 of May 30, 1976), discrimination on account of sex, religion, race, age,
political ideas, social condition or origin, national origin, disability or any
other reason, any common law claims, including, but not limited to, claims for
wrongful discharge, public policy claims, claims for breach of an express or
implied contract, claims for breach of an implied covenant of good faith and
fair dealing, intentional and/or negligent infliction of emotional distress,
defamation or damage to name or reputation, invasion of privacy, and tortious
interference with contract or prospective economic advantage. By agreeing to
submit these claims to arbitration, Employee is giving up any right to a jury
trial or court trial with regard to these claims or disputes.
     Nothing in this section concerning arbitration shall prevent the Company
from seeking equitable remedies in court for purposes of enforcing the
performance of, or enjoining the breach of, any provisions of Article VII,
Article IX, or Article X. For this limited purpose, Employee hereby agrees to
submit to personal jurisdiction in any court in the state in which Employee was
last employed by Company.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and have caused this
Agreement to be executed as of the day and year first above written.

         
 
        CENTENNIAL COMMUNICATIONS CORP.    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        [EMPLOYEE]    
 
       
By:
       
 
       
Name:
       
Title:
       
Address:
       

13